Citation Nr: 1628444	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  08-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1970 to March 1972, with service in Vietnam from January 1971 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a Veterans  Law Judge (VLJ) in June 2009; he was subsequently advised that that VLJ was no longer employed by the Board, and was offered an opportunity to testify before another VLJ.  In January 2012, he declined an additional hearing and requested that the Board decide his appeal on the record.  

The instant issue was remanded in April 2009, February 2010, May 2014, and February 2016.


FINDING OF FACT

Hypertension was not manifest in service or within one year of separation from service, and is unrelated to service, to include any herbicide exposure therein.


CONCLUSION OF LAW

Hypertension was not incurred in service, and may not be presumed to have been incurred therein.  U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An April 2007 letter discussed the evidence and information necessary to support the Veteran's claim.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the claims file.  The Veteran was afforded a hearing before a VLJ.  VA examinations have been conducted, and the Board finds that the most recent examination is adequate in that the examination was conducted by a qualified provider who reviewed the Veteran's history and conducted appropriate examinations, and reviewed the record prior to rendering her findings and opinions.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.



Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a Veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular renal disease including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the record supports the Veteran's service in Vietnam.  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.   Notably, hypertension is not listed at 38 C.F.R. § 3.309(e); however, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hypertension.  On separation examination in February 1972, the Veteran's heart and vascular system was noted to be normal.  He stated that he was in good health.  He was deemed qualified for separation.  In February 1972, the Veteran certified that he had undergone a separation examination more than three working days prior to departure from his place of separation, and that to the best of his knowledge, there had been no change in his medical condition.  

On VA examination in June 2007, the Veteran reported that his hypertension was diagnosed 10 years previously, and that he had been medicated since diagnosis.  

During his June 2009 hearing, the Veteran testified to his belief that his hypertension was related to Agent Orange exposure.  He stated that he could not recall how long ago his hypertension was diagnosed.  

On VA examination in February 2016, the diagnosis was hypertension.  The Veteran's history was reviewed.  The examiner noted the Veteran's report that he was diagnosed with hypertension in the 1980s, and that he had a family history of hypertension.  The examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She stated that she had reviewed the VA report, "Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:
Veterans and Agent Orange: Update 2012," 79 Fed. Reg. 20,308, 20,309 - 20,311
(August 10, 2012) ("Update 2012"), discussing the relationship between hypertension and herbicide exposure.  She also noted that it was known from "The National Health and Nutrition Examination Survey (NHANES)" conducted from 2005 through 2008 that approximately 29 to 31 percent of adults in the US have hypertension.  She indicated that, extrapolating from those data, approximately 76.4 million Americans over the age of 20 years had hypertension.  She pointed out that data from NHANES 1999-2006 suggested that as many as eight percent of
US adults had undiagnosed hypertension.  She stated that the exact etiology of hypertension in the medical literature was unclear, but that a number of risk factors were strongly and independently associated with the development of hypertension, including: advanced age, obesity, family history, race, reduced nephron number, high sodium diet, excessive alcohol consumption, physical inactivity, diabetes and dyslipidemia, personality traits, and depression.  She indicated that the Veteran's personal known risk factors for hypertension included a strong family history (maternal/paternal grandparents, father, six sisters, and one brother with hypertension), obesity, and physical inactivity.  She concluded that although numerous studies had been reviewed, based on that review, the available evidence was not sufficient to establish a positive etiological relationship between the development of hypertension and exposure to Agent Orange.  She acknowledged that some of the Veteran studies reported increased incidence of hypertension, while numerous environmental and occupational studies found no significant increased risk of hypertension.  She therefore concluded that there was no convincing strong evidence in the literature to determine a direct link between Agent Orange exposure and the development of hypertension.  She further noted that there was no indication that the Veteran was diagnosed with hypertension during active duty or within the first year following separation from service.  She stated that instead, the development of hypertension in this Veteran is more likely related to the this Veteran's known risk factors of strong family history, obesity  and lack of physical activity which are all well documented in peer reviewed medical literature.  The examiner provided a bibliography of materials she had reviewed and referenced.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  As noted, presumptive service connection is not warranted on the basis of exposure to herbicides, as hypertension is not among those diseases listed at 38 C.F.R. § 3.309(e).  Moreover, the weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service finding indicating hypertension dates to 2007, when the Veteran reported that hypertension was diagnosed 10 years earlier, which would place onset in 1997, many years following service.  Therefore, presumptive service connection for cardiovascular renal disease is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, service treatment records are silent, and as reported by the Veteran, the diagnosis of hypertension dates to many years following service.  The Board finds that the Veteran's statements as to continuity of symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that hypertension that is related to service, to include exposure to herbicides therein, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The February 2016 VA examiner concluded that hypertension was not related to service, to include any exposure therein.  She discussed her review of pertinent literature and ultimately concluded that the Veteran's hypertension was more likely related to his known risk factors.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examination report to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates a diagnosis of hypertension, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


